Title: To James Madison from William Riggin, 1 January 1807
From: Riggin, William
To: Madison, James



Sir
Consulate of the United States of America at Trieste.the first day of January 1807.

I had this honor on the 10th. Septr. and have now that of inclosing you the report of Vessels arrived in this district for the last six months.
This Country continues to maintain its Neutrality, which has hitherto been respected by the Belligerent powers, the order for the exclusion of English and Russian Vessels from the Austrian Ports remains in force, but those Governments do not appear to resent it, and altho’ the ports in the Adriatic Gulph not subject to Austria are strictly blockaded by the Squadrons of those Powers, yet the trade to this Port, communicating with places not interdicted, has never been molested, and our ships in particular have been treated respectfully by all parties.
The French continue in possession of Dalmatia, and Istria, but their force is presumed to be very small in those Countries, and ’tis reported that the Servians allied with the Russians purpose advancing to that quarter this approaching Spring, their force is represented to be much more considerable than any the French now have in Dalmatia, and the issue of the war in the North of Europe, may probably decide the fate of that Country.  The Russians continue in possession of Bocce di Cattero, the Austrian troops that left this to receive it from them still remain inactive on some Islands in its Vicinity.  The Russians have about fourteen ships of the line, besides Frigates, Schooners and Brigs in this quarter,  their Rendezvous is at Corfu, and Bocce di Cattero, the English have a light Squadron of Frigates and brigs, chiefly employed in the Blockade of Venice, this blockade together with their present circumstances, has nearly annihilated the commerce of that once great and populous City.
The Austrians do not appear to make any movement of troops in this quarter, nor are the French reported as strong on the Italian frontier bordering on the Territories of this Country.  I have the Honor to be with perfect Respect and Consideration Sir Your very Obedient Servant

Will. Riggin

